DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 2/11/2021, for application 14/575,037 has been entered.
The present application is being examined under the pre-AIA  first to invent provisions. 
This Office Action is in response to Applicant’s amendment filed on 2/11/2021, for application 14/575,037.
As per instant Amendment, Claims 1, 25, and 27, 32, 33, and 36-40 have been amended; claim 21 has been canceled; claims 47-50 have been added. Claims 1, 19, and 27 are independent claims.  Claims 1-6, 8-10, 17, 19, 20, 22-25, and 27-50 have been examined and are pending. This Action is made non-FINAL. 
Response to Arguments
Applicants’ arguments, filed 2/11/2021, with respect to claims 1-6, 8-10, 17, 19, 20, 22-25, and 27-50 have been considered but are not persuasive.
Applicant comments as follows:  The Office Action of September 28, 2020, has been carefully reviewed and these remarks are responsive thereto. Claims 1-6, 8-10, 17, 19-
Examiner respectfully notes that Applicant canceled claim 21.
Applicant argues as follows:  Independent Claims 1 and 27.  The Office Action, atpp. 7-8 points to paragraphs [0036-37] of Bolotov as showing several of these features of claim 1, prior to amendment. In particular the Office points to the following language of paragraph [0036], “MM-AES module 108 is thus able to process a first set of one or more blocks of a first data stream, then process one or more blocks of a second data stream, and then process a second set of one or more subsequent blocks of the first data stream, where data generated during the processing of the first set of blocks is saved and then used to process the second set of blocks. This is an example of interleaved processing.” The cited paragraphs, however, discuss “interleaved processing” of blocks of data, where the processing of each block comprises execution of all of a fixed number of rounds. The AES cipher algorithm described in these paragraphs is for encrypting and decrypting blocks of data of a fixed size. As seen in paragraph [0013] of Bolotov, a plaintext block P is encrypted using an encryption operation CIPHk to create an encrypted result, referred to as a ciphertext block C. A current plaintext block (e.g., P2) is first XORed with a previous ciphertext block (e.g., Ci, which is an encrypted version of Pi) and then encrypted with the encryption operation CIPHk (see eq. 2.2) to create the encrypted version of plaintext block P2 (i.e., C2). Since the previous, encrypted ciphertext block is needed for encrypting the 
Examiner respectfully notes that because of Applicant’s amendment of the claims 1 and 27, new art has been applied, although both independent claim 1 and independent claim 27 still cite Bolotov.  Bolotov provides a proper teaching for interleaved processing of a first data stream and a second data stream.
Applicant argues as follows:  Claim 1 recites, “a result of executing a first encryption round of the first plurality of encryption rounds is used in executing a second encryption round of the first plurality of encryption rounds” and “a first plurality of encryption rounds in which a first encryption operation is executed on an unencrypted quantity of data of the first real data to produce an encrypted quantity of the first real data” and “a second plurality of encryption rounds in which a second encryption operation is 
Examiner respectfully notes Bolotov does not explicitly disclose one or more of the second plurality of encryption rounds are executed in between execution of the first encryption round and execution of the second encryption round of the first plurality of encryption rounds.  However, Bolotov discloses, in paragraph 0037, one or more of the second plurality of encryption rounds are executed in between execution of the first encryption round and execution of the second encryption round of the first plurality of encryption rounds by disclosing begin processing a first data stream and then begin processing a second data stream before completing processing of the first data stream.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use articulated reasoning with some rational underpinning to support a legal conclusion of obviousness.  More specifically, use of exemplary rationales that may support a conclusion of obviousness include: "Obvious to try" - choosing from a finite in which a first encryption operation is executed on an unencrypted quantity of data of the first real data to produce an encrypted quantity of the first real data, and a result of executing a first encryption round of the first plurality of encryption rounds is used in executing a second encryption round of the first plurality of encryption rounds; and a second plurality of encryption rounds in which a second encryption operation is executed on an unencrypted quantity of data of the second real data to produce an encrypted quantity of the second real data, wherein, based on a power consumption of the one or more processors and to maintain a power profile of the one or more processors, one or more of the second plurality of encryption rounds are 
Applicant argues as follows:  The Motoyama reference fails to make up for the deficiencies of Bolotov. Motoyama is limited to performing a cryptographic operation on first data (i.e., Din in Fig. 2) and does not concern a second plurality of encryption rounds “executed in between execution of the first encryption round and execution of the second encryption round of the first plurality of encryption rounds” as called for in claim 1.
Examiner respectfully submits Motoyama is no longer recited in rejecting the independent claims because of Applicant’s amendment to the claims.
Applicant argues as follows:  Claim 1 further recites, “wherein, based on a power consumption of the one or more processors and to maintain a power profile of the one or more processors, one or more of the second plurality of encryption rounds are executed in between execution of the first encryption round and execution of the second encryption round of the first plurality of encryption rounds.” Such a feature is also not described or suggested by the Bolotov or Motoyama references or the other references of record in the present application. Neither Bolotov nor Motoyama discuss a power profile or to maintain a power profile. The remaining references do not discuss an encryption round period where first and second encryption rounds are executed to maintain a power profile of one or more processors as recited in the claim.
Examiner respectfully submits Chen discloses, in paragraphs 0041 and 0045, discloses a first plurality of encryption rounds in which a first encryption operation is executed on an unencrypted quantity of data of the first real data to produce an encrypted quantity of the first real data, and a result of executing a first encryption round of the first plurality of encryption rounds is used in executing a second encryption round of the first plurality of encryption rounds; and a second plurality of encryption rounds in which a second encryption operation is executed on an unencrypted quantity of data of the second real data to produce an encrypted quantity of the second real data, wherein, based on a power consumption of the one or more processors and to maintain a power profile of the one or more processors, one or more of the second plurality of encryption rounds are executed in between execution of the first encryption round and execution of the second encryption round of the first plurality of encryption rounds.  Thuringer discloses, in column 4, lines 17-31, and in column 1, lines 12-23, based on a power consumption of the one or more processors and to maintain a power profile of the one or more processors.

Applicant argues as follows:  Claim 27, as amended, includes the features of claim 1 discussed above and is allowable for at least the same reasons.
Examiner respectfully notes that because of Applicant’s amendment to claim 27.  Claim 27 is now rejected by Bolotov in view of Crookes and Thuringer.  Regarding claim 27, Bolotov discloses, in paragraph 0079, an apparatus comprising: one or more processors; memory storing instructions that, when executed by the one or more processors, cause the apparatus to: in paragraph 0035, receive first real data and second real data; in paragraph 0034, execute an encryption sequence, wherein the encryption sequence comprises; in paragraph 0036, an encryption round period during which a plurality of encryption rounds is executed, wherein the plurality of encryption rounds comprises: in paragraph 0056, wherein a result of executing one encryption round of the first plurality of in which a first encryption operation is executed on an unencrypted quantity of the first real data to produce an encrypted quantity of the first real data and a result of executing a first encryption round of the first plurality of encryption rounds is used in executing a second encryption round of the first plurality of encryption rounds; and a second plurality of encryption rounds in which a second encryption operation is executed on an unencrypted quantity of data of the second real data to produce an unencrypted quantity of the second real data, wherein, based on a power consumption of the one or more processors and to maintain a power profile of the one or more processors, one or more of the second plurality of encryption rounds are executed in between execution of the first encryption round and execution of the second encryption round of the first plurality of encryption rounds.  Crookes, in paragraph 0089, provides that encrypted content may remain encrypted or may be decrypted.  Crookes, in paragraph 0090, provides that content may be encrypted, partially encrypted, or unencrypted, which at least suggests that the input to the encryption block 242 is unencrypted; that is, a second encryption operation is executed on an unencrypted quantity of data of the second real data to produce an unencrypted quantity of the second real data as well as a first encryption operation is executed on an unencrypted quantity of the first real data to produce an encrypted quantity of the first real data.  Thuringer, in column 3, based on a power consumption of the one or more processors and to maintain a power profile of the one or more processors.

Applicant argues as follows:  Independent Claim 19.  Claim 19 recites among other features: receiving first real data and second real data; executing, by one or more processors, one or more first encryption rounds using the first real data during one of a plurality of periodic encryption round periods for executing a plurality of encryption rounds, wherein a first encryption operation using the first real data comprises a plurality of the first encryption rounds; determining, based on a power consumption level of the one or more processors and to maintain a power profile of the one or more processors, to execute one or more second encryption rounds using the second real data during one of the periodic encryption round periods, wherein a second encryption operation using the second real data comprises a plurality of the second encryption rounds, wherein the periodic encryption round periods are periods of relatively high power consumption, and wherein the power profile is maintained by only performing encryption rounds during periodic encryption round periods; determining to execute one or more background encryption rounds using random data, during one of the periodic encryption round periods, after executing the one or more first encryption rounds and before executing the one or more second encryption rounds; executing, by the one or more processors, the one or more background encryption rounds during one of the periodic encryption round periods; after executing the one or more background encryption rounds, executing, by the one or more processors, the one or more second encryption rounds during one of the periodic encryption round periods; after executing the one or more second encryption rounds, executing, by the one or more processors, one or more third encryption rounds, during one of the periodic encryption 
Examiner respectfully notes Claim 19 is rejected by Bolotov in view of Thuringer, Joshi, Aguilar, and Motoyama.  Regarding claim 19, Bolotov discloses, in paragraph 0035, a method comprising: receiving first real data and second real data; in paragraph 0034, executing, by one or more processors, one or more first encryption rounds using the first real data during one or a plurality of periodic encryption round periods for executing one of a plurality of encryption rounds; in paragraph 0036 and 0037, after executing the one or more second encryption rounds, executing, by the one or more processors, one or more third encryption rounds, during one of the periodic encryption round periods, using a result of the one or more first encryption rounds. Bolotov, in paragraph 0034, discloses executing, by one or more processors, one or more first encryption rounds using the first real data during one or a plurality of periodic encryption round periods for executing one of a plurality of encryption rounds; in paragraph 0036 and 0037, after executing the one or more second encryption rounds, executing, by the one or more processors, one or more third encryption rounds, during one of the periodic encryption round periods, using a result of the one or more first encryption rounds.  Bolotov, in paragraph 0004, discloses sending a result of the one or more third encryption rounds and a result of the one or more second encryption rounds.  Thuringer .  Joshi discloses, in paragraph 0059, determining, based on a power consumption level of the one or more processors and to maintain a power profile of the one or more processors, to execute one or more second encryption rounds using the second real data during one of the periodic encryption round periods, wherein the power profile is maintained by only performing encryption rounds during periodic encryption round periods; in FIG. 1 and paragraph 0045, determining to execute one or more background encryption rounds using random data, during one of the periodic encryption .round periods, before executing the one or more second encryption rounds; in paragraph 0059, executing, by the one or more processors, the one or more background encryption rounds during one of the periodic encryption round periods.  Aguilar discloses, in paragraph 0213 and 0214, wherein the periodic encryption round periods are periods of relatively high power consumption.  Motoyama, in paragraphs 0058 and 0069, discloses determining to execute one or more background encryption rounds using random data, during one of the periodic encryption round periods, after executing the one or more first encryption rounds and before executing the one or more second encryption rounds.
Applicant argues as follows:  The Joshi reference does not discuss, at all, “maintaining a power profile,” and the Office Action’s statement, “Joshi discloses, based on a power consumption level of the one or more processors and to maintain a power profile of the one or more processors ...” (see pg. 45) is simply incorrect. The insertion of the Cl and C2 data into an AES stream in Joshi is not for purposes of maintaining a power profile, but to provide error detection in an ASIC chip. In paragraph [0059], Joshi suggests 
Examiner respectfully notes that newly cited reference Thuringer discloses, in column 3, lines 17-31, and column 1, lines 21-23, determining, based on a power consumption level of the one or more processors and to maintain a power profile of the one 
Applicant argues as follows:  The remaining cited art, whether taken alone or in any permissible combination with the Bolotov, Yoshimoto, Motoyama, Joshi, and Aguilar references, fails to overcome the above noted deficiencies. Given all of the above, Applicant respectfully submits that independent claims 1, 19 and 27 are allowable. Dependent claims 2-6, 8-10, 17 and 10-25 depend from claims 1 or 19, and are distinguishable for at least the same reasons as the independent claims form which they depend, and further in view of the various features recited therein. Taking claim 41 as an example, this claim recites, “wherein the first real data is based on a first request and the second real data is based on a different second request.” There is no teaching or suggestion that the real data that is used in the Bolotov and Motoyama references is from different requests. The Office Action at pg. 18 cites to paragraph [0039] of Bolotov and states, “For data streams that require initialization vectors, those vectors are supplied as data blocks via data path 201a, with an appropriate corresponding control instruction [i.e., first request or different second request] on control line 201c.” (emphasis in original). The control instruction in paragraph [0039] of Bolotov, specifically does not pertain to real data, it is referring to the value IV that is used in place of a prior encrypted ciphertext block C, since for the first block of plaintext (i.e., Pi), there is no prior, encrypted ciphertext block (see equation 2.1).
Examiner respectfully disagrees.  Bolotov, Chen, and Thuringer disclose the method of claim 1.  Bolotov discloses wherein the first real data is based on a first request (Bolotov, paragraph 0039, “For data streams that require initialization vectors, those vectors are supplied as data blocks via data path 201a, with an appropriate corresponding control instruction [i.e., first request or different second request] on control line 201c.”).
Applicant argues as follows:   Likewise, at pp 53-54 of the Office Action, it cites to the same section of Bolotov as teaching that a request is “assigned a higher priority relative to the first request” (as recited in claim 42). The cited section of Bolotov does not discuss the feature of “priority” at all.
Examiner respectfully disagrees.  Priority recited in claims 22, 37, 42, 44, 46.  Priority has been properly rejected through the teachings of Meijer or Schneck for these claims.
The Examiner respectfully suggests that the claim be further amended and details in the specification be incorporated to distinguish the claimed invention over prior art of record.  Should the Applicant desire an interview to further clarify the claim interpretation/rejections, please contact the Examiner at (571) 272 5368 to schedule an interview.

Claim Objections
Claims 1 and 27 are objected to because of the following informalities:  Claim 1 recites a first plurality of encryption rounds in which a first encryption operation is executed on an unencrypted quantity of data of the first real data to produce an encrypted quantity of the first real data, and a result of executing a first encryption round of the first plurality of in which a second encryption operation is executed on an unencrypted quantity of data of the second real data to produce an encrypted quantity of the second real data, wherein, based on a power consumption of the one or more processors and to maintain a power profile of the one or more processors, one or more of the second plurality of encryption rounds are executed in between execution of the first encryption round and execution of the second encryption round of the first plurality of encryption rounds.  Where does Applicant’s original disclosure provide for both unencrypted quantity of data to produce an encrypted quantity of first real data AND an unencrypted quantity of data to produce an encrypted quantity of second real data?    Also, claim 27 recites a first plurality of encryption rounds in which a first encryption operation is executed on an unencrypted quantity of the first real data to produce an encrypted quantity of the first real data and a result of executing a first encryption round of the first plurality of encryption rounds is used in executing a second encryption round of the first plurality of encryption rounds; and a second plurality of encryption rounds in which a second encryption operation is executed on an unencrypted quantity of data of the second real data to produce an unencrypted quantity of the second real data, wherein, based on a power consumption of the one or more processors and to maintain a power profile of the one or more processors, one or more of the second plurality of encryption rounds are executed in between execution of the first encryption round and execution of the second encryption round of the first plurality of encryption rounds.  Where does Applicant’s original disclosure provide for unencrypted quantity of data to produce an encrypted quantity of first real data AND an unencrypted quantity of data to produce an unencrypted quantity of second real .  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1, 4, 6, 8, 41, and 47 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bolotov (US20110255689), published on October 20, 2011, in view of Chen (US20060050887), filed September 27, 2004, and Thuringer (US6498404), 371(c)(1),(2),(4) date of June 30, 2000.
Regarding claim 1, Bolotov discloses a method comprising:
receiving first real data and second real data (Bolotov, paragraph 0035, “FIG. 2 shows a simplified block diagram of one embodiment of multimode AES ("MM-AES") module 108 of FIG. 1.  MM-AES module 108 receives and processes blocks of string data from multiple data streams.” – first real data and second real data encompasses data from multiple data streams);
executing, by one or more computers, an encryption sequence comprising (Bolotov, paragraph 0034):
an encryption round period during which a plurality of encryption rounds is executed, wherein the plurality of encryption rounds comprises: a first plurality of encryption rounds of a first encryption operation using the first real data (Bolotov, paragraph 0036, “MM-AES module 108 is thus able to process a first set of one or more blocks of a first data stream, then process one or more blocks of a second data stream, and then process a second set of one or more subsequent blocks of the first data stream, where data generated during the processing of the first set of blocks is saved and then used to process the second set of blocks.  This is an example of interleaved processing.”), wherein a result of executing first encryption round of the first plurality of encryption rounds is used in executing a second encryption round of the first plurality of encryption rounds Bolotov, paragraph 0056, ““Along with the preliminary AddRoundKey() operation, a data block begins its transformation, e.g., round one of the AES transformation, in the first segment of the data-processing path.  The data block then proceeds through segments 2 to 7, e.g., the second to seventh rounds.  After segment 7, the processed block is fed back to the first segment for further processing, e.g., the eighth round.  Note that, therefore, segment 1 is adapted to receive both (a) new input data blocks and (b) feedback data blocks, but only one for further processing in any particular clock cycle.”); and
a second plurality of encryption rounds of a second encryption operation using the second real data  (Bolotov, paragraph 0037; paragraph 0045, “In other words, for each round of performing the AES cipher function, key E&S module 206 provides the appropriate segment of the expanded key schedule to D-S processing module 205.  Since each input string-data block is received with a corresponding key and is not necessarily preceded in processing by a string-data block from the same data stream, key E&S module 206 dynamically performs this expansion and provision for each input string-data block.”)
sending a result of the first encryption operation and a result of the second encryption operation (Bolotov, paragraph 0004, “A typical flow of information in cryptography involves inputting original plaintext into an encryption algorithm that outputs ciphertext, transmitting the ciphertext, and then inputting the ciphertext into a complementary decryption algorithm that outputs the original plaintext.”).
, one or more of the second plurality of encryption rounds are executed in between execution of the first encryption round and execution of the second encryption round of the first plurality of encryption rounds (Bolotov, paragraph 0037, “As noted above, interleaved processing allows MM-AES module 108 to, for example, begin processing a first data stream and then begin processing a second data stream before completing processing of the first data stream.  Each data stream has (i) a corresponding AES operational mode, including selection between encryption and decryption, and (ii) a corresponding AES key.  Note that the respective data streams may have different or the same operational modes, data streams, and/or keys.”); and
Bolotov does not explicitly disclose one or more of the second plurality of encryption rounds are executed in between execution of the first encryption round and execution of the second encryption round of the first plurality of encryption rounds.
However, Bolotov discloses one or more of the second plurality of encryption rounds are executed in between execution of the first encryption round and execution of the second encryption round of the first plurality of encryption rounds (Bolotov, paragraph 0037, “As noted above, interleaved processing allows MM-AES module 108 to, for example, begin processing a first data stream and then begin processing a second data stream before completing processing of the first data stream.  Each data stream has (i) a corresponding AES operational mode, including selection between encryption and decryption, and (ii) a corresponding AES key.  Note that the respective data streams may have different or the same operational modes, data streams, and/or keys.”).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use articulated reasoning with some rational underpinning to support a legal conclusion of obviousness.  More specifically, use of exemplary rationales that may support a conclusion of obviousness include: "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; and/ or known work in one field of endeavor may prompt variations of it for use in either 
Bolotov, as disclosed in the abstract, is performing interleaved processing of multiple data streams, i.e., concurrently encrypting and/or decrypting string data blocks from multiple data streams, using for each data streams, a corresponding one of a plurality of AED cypher modes.  The begin processing a first data stream and then begin processing a second data stream before completing processing of the first data stream taught by Bolotov in paragraph 0037 is not the only way to process multiple data streams.  Cases where one or more of the second plurality of encryption rounds are executed in between execution of the first encryption round and execution of the second encryption round of the first plurality of encryption rounds are predictable to one of ordinary skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Bolotov to include one or more of the second plurality of encryption rounds are executed in between execution of the first encryption round and execution of the second encryption round of the first plurality of encryption rounds.
One would have been motivated to provide users with the benefits of interleaved processing of up to eight different data streams using independent modes (Bolotov: paragraph 0065).
Bolotov discloses an encryption round period during which a plurality of encryption rounds is executed, wherein the plurality of encryption rounds comprises: a first plurality of encryption rounds of a first encryption operation using the first real data, wherein a result of executing first encryption round of the first plurality of encryption in which is executed on an unencrypted quantity of data of the first real data to produce an encrypted quantity of the first real data, and a result of executing a first encryption round of the first plurality of encryption rounds is used in executing a second encryption round of the first plurality of encryption rounds; and a second plurality of encryption rounds in which is executed on an unencrypted quantity of data of the second real data to produce an encrypted quantity of the second real data, wherein, based on a power consumption of the one or more processors and to maintain a power profile of the one or more processors, one or more of the second plurality of encryption rounds are executed in between execution of the first encryption round and execution of the second encryption round of the first plurality of encryption rounds.
However, in an analogous art, Chen discloses a first plurality of encryption rounds in which is executed on an unencrypted quantity of data of the first real data to produce an encrypted quantity of the first real data, and a result of executing a first encryption round of the first plurality of encryption rounds is used in executing a second encryption round of the first plurality of encryption rounds; and a second plurality of encryption rounds in which is executed on an unencrypted quantity of data of the second real data to produce an encrypted quantity of the second real data, wherein, based on a power consumption of the one or more processors and to maintain a power profile of the one or more processors, one or more of the second plurality of encryption rounds are executed in between execution of (Chen, paragraph 0041, “In this regard, the extended AES cipher 120 may also encrypt plaintext data blocks to generate ciphertext data blocks that may be transferred through a data channel to at least one device for decoding.”; paragraph 0045, “The extended cipher 102 may also provide a round counter that indicates the current round in the AES encryption process.  For example, the round counter value may be 0 before the first AES encryption round and may be Nr during and/or after the last round of AES encryption processing, where Nr=10, 12, or 14 for AES-128, AES-192, or AES-256 respectively.  The round counter may be reset to a value of 0 at the start of the encoding process for a new plaintext data block, for example.”).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the invention was made for pre-AIA  case to combine the teachings of Chen with the system/method of Bolotov to include a first plurality of encryption rounds in which is executed on an unencrypted quantity of data of the first real data to produce an encrypted quantity of the first real data, and a result of executing a first encryption round of the first plurality of encryption rounds is used in executing a second encryption round of the first plurality of encryption rounds; and a second plurality of encryption rounds in which is executed on an unencrypted quantity of data of the second real data to produce an encrypted quantity of the second real data, wherein, based on a power consumption of the one or more processors and to maintain a power profile of the one or more processors, one or more of the second plurality of encryption rounds are executed in between execution of the first encryption round and execution of the second encryption round of the first plurality of encryption 
One would have been motivated to provide users with the benefits of extending Advanced Encryption Standard operations for enhance security (Chen: paragraph 0008).

Bolotov and Chen do not explicitly disclose based on a power consumption of the one or more processors and to maintain a power profile of the one or more processors.
However, in an analogous art, Thuringer discloses based on a power consumption of the one or more processors and to maintain a power profile of the one or more processors (Thuringer, col. 3, lines 17-31, “FIG. 3 shows a complementary machine 10 which is connected, via wires 10, to nodes of security-related circuit elements of parts 9 of the chip performing the calculation of the cryptogram.  In relation to the states of the sensored nodes, the complementary machine 10 calculates an appropriate load and switches, via switching transistors 12, the calculated number of load resistors 13.   This step is aimed at the generating of a power consumption which is independent of the data or the key but not necessarily constant, in order to achieve resistance against attacks which utilize the power consumption as a starting point (simple or differential power analysis).”; col. 1, lines 12-23, “during sensible operations or sub-operations (for example cryptographic calculations) current power is consumed by switching operations in the logic circuitry in dependence on the result or logic level”).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the invention was made for pre-AIA  case to combine the teachings of Thuringer with based on a power consumption of the one or more processors and to maintain a power profile of the one or more processors.  
One would have been motivated to provide users with the benefits generating power consumption which is independent of data (Thuringer: col. 3, lines 17-31).
Regarding claim 4, Bolotov, Chen, and Thuringer discloses the method of claim 1.  Bolotov discloses wherein the transmitting the result of the first encryption operation and the result of the second encryption operation comprises sending the result of the first encryption operation to at least one device in response to completion of the first encryption operation (Bolotov, paragraph 0004, “A typical flow of information in cryptography involves inputting original plaintext into an encryption algorithm that outputs ciphertext, transmitting the ciphertext, and then inputting the ciphertext into a complementary decryption algorithm that outputs the original plaintext.”). 
Regarding claim 6, Bolotov, Chen, and Thuringer discloses the method of claim 1.  Bolotov discloses receiving a first real key and a second real key, wherein the executing the encryption sequence comprises executing the first plurality of encryption rounds of the first encryption operation using the first real data and the first real key and executing the second plurality of encryption rounds of the second encryption operation using the second real data and the second real key (Bolotov, paragraph 0037, “MM-AES module 108 is capable of interleaved processing of up to eight different data streams.  As noted above, interleaved processing allows MM-AES module 108 to, for example, begin processing a first data stream and then begin processing a second data stream before completing processing of the first data stream.  Each data stream has (i) a corresponding AES operational mode, including selection between encryption and decryption, and (ii) a corresponding AES key.  Note that the respective data streams may have different or the same operational modes, data streams, and/or keys.”).
Regarding claim 8, Bolotov, Chen, and Thuringer discloses the method of claim 1.  Bolotov discloses wherein the executing the encryption sequence comprises executing one or more rounds of the first plurality of encryption rounds and the second plurality of encryption rounds in between execution of a plurality of background encryption operations (Bolotov, paragraph 0062, “Shift register 307 comprises seven segments (not shown) and functions as a parallel pipeline of auxiliary data corresponding to data blocks in main data-processing block 308 for keeping the corresponding auxiliary data with the data block for use as needed (e.g., for XOR operations before and/or after AES processing of the data block).”).
Regarding claim 41, Bolotov, Chen, and Thuringer disclose the method of claim 1.  Bolotov discloses wherein the first real data is based on a first request and the second real data is based on a different second request (Bolotov, paragraph 0039, “For data streams that require initialization vectors, those vectors are supplied as data blocks via data path 201a, with an appropriate corresponding control instruction [i.e., first request or different second request] on control line 201c.”).
Regarding claim 47, Bolotov, Chen, and Thuringer disclose the method of claim 1.  Thuringer discloses wherein during the encryption round period, the first plurality of encryption rounds and the second plurality of encryption rounds are executed to maintain a constant power profile of the one or more processors (Thuringer, col. 1, lines 52-55, “Even if the power consumption should be different for different logic levels, in the ideal case the power consumption is constant because of the complementary switching states.”; col. 1, line 17, “cryptographic calculations”).  The motivation is that same as that of the claim from which this claim depends.
Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bolotov (US20110255689), published on October 20, 2011, in view of Chen (US20060050887), filed September 27, 2004, and Thuringer (US6498404), 371(c)(1),(2),(4) date of June 30, 2000, and further in view of Bade (US20060088167), published on April 27, 2006.
Regarding claim 2, Bolotov, Chen, and Thuringer disclose the method of claim 1.
Bolotov, in paragraph 0056, discloses a result of executing first encryption round of the first plurality of encryption rounds is used in executing a second encryption round of the first plurality of encryption rounds.  Bolotov discloses, in paragraphs 0037 and 0045, a second plurality of encryption rounds of a second encryption operation using the second real data.  Bolotov, in paragraph 0004, discloses sending a result of the first encryption operation and a result of the second encryption operation.  Thus, Bolotov discloses the result of the first encryption operation and the result of the second encryption operation.
Bolotov, Chen, and Thuringer do not explicitly disclose wherein the sending the result of the first encryption operation and the result of the second encryption operation comprises: sending the result of the first encryption operation to a first device; and sending the result of the second encryption operation to a second device, wherein the first device is different from the second device.
However, in an analogous art, Bade discloses wherein the sending the result of the first encryption operation and the result of the second encryption operation comprises: sending the result of the first encryption operation to a first device (Bade, claim 13, “first storing said first encrypted result outside of said first device, first sending said first encrypted result to a first server [i.e., first device]” “wherein said server program instructions comprise program instructions for first decrypting said first encrypted result using a second key associated with said first key to obtain a decrypted result, re-encrypting said decrypted result with a third key to obtain a second encrypted result, transmitting said second encrypted result to said processing system for transfer to a second one of said devices.”; paragraph 0026, “The first encrypted result is again encrypted using the manufacturer's public key that is stored in processor module 10A [i.e., first device].”); and
sending the result of the second encryption operation to a second device, wherein the first device is different from the second device (Bade, claim 14, “The system of claim 13, wherein said system program instructions further comprise program instructions for: further responsive to receiving said request to backup said CEK, generating a random number within said first device and second encrypting said information with said random number, whereby said first encrypting doubly-encrypts said information;  second storing said random number outside of said first device;  returning said random number to said second device in conjunction with transfer of said second encrypted result to said second device [i.e., second device];  and third decrypting a result of said second decrypting using said random number to retrieve said information”; paragraph 0026, “The second encrypted result (CEK Export Blob) along with the associated random number (RN) is then system to another place [i.e., second device] in local system 5 for storage.”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Bade with the method of Bolotov, Chen, and Thuringer to include, wherein the sending the result of the first encryption Bade, paragraph 0003).
Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bolotov (US20110255689), published on October 20, 2011, in view of Chen (US20060050887), filed September 27, 2004, and Thuringer (US6498404), 371(c)(1),(2),(4) date of June 30, 2000, and further in view of Parthasarathy (US20060217063), published on September 28, 2006.
Regarding claim 3, Bolotov, Chen, and Thuringer discloses the method of claim 1.
Bolotov, Chen, and Thuringer do not disclose wherein the sending the result of the first encryption operation and the result of the second encryption operation comprises: sending the result of the first encryption operation at a first time; and sending the result of the second encryption operation at a second time.
However, in an analogous art, Parthasarathy discloses wherein the sending the result of the first encryption operation and the result of the second encryption operation comprises: sending the result of the first encryption operation at a first time; and sending the result of the second encryption operation at a second time (Parthasarathy, claim 1, “1.  A communications system comprising: at least one wireless transmitter;  and at least one receiver;  and wherein: the at least one transmitter may send encrypted signals on various frequencies at various times;  the at least one receiver may receive encrypted signals;  a schedule of encryption keys and frequencies for transmission is provided as needed to at the least one receiver;  and the schedule of encryption keys and frequencies changes from time to time.”). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Parthasarathy with the method of Bolotov, Chen, and Thuringer to include, wherein the sending the result of the first encryption operation and the result of the second encryption operation comprises: sending the result of the first encryption operation at a first time; and sending the result of the second encryption operation at a second time, to improve security communications (Parthasarathy, paragraph 0002).
Claim 5 is rejected under 35 U.S.C. 103(a) as being unpatentable over Bolotov (US20110255689), published on October 20, 2011, in view of Chen (US20060050887), filed September 27, 2004, and Thuringer (US6498404), 371(c)(1),(2),(4) date of June 30, 2000, and further in view of Minnick (US20030093578), published on May 15, 2003.
Regarding claim 5, Bolotov, Chen, and Thuringer discloses the method of claim 1.
Bolotov, Chen, and Thuringer do not explicitly disclose wherein the sending the result of the first encryption operation and the result of the second encryption operation comprises sending the result of the first encryption operation before the second plurality of encryption rounds of the second encryption operation are complete.
However, in an analogous art, Minnick discloses wherein sending the result of the first encryption operation and the result of the second encryption operation comprises Minnick, paragraph 0019, “Alternatively, a user may want to simultaneously perform two independent operations, such as an encryption command executed by one of the encryption units 28, 30 or 32, and a transmit command executed by the I/O unit 26.  Since these operations are independent the multifunction controller can perform them in any order, although to reduce latency in communications it is desirable to execute the transmit command first because it has a much shorter execution time than the encryption operation.”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Minnick with the method of Bolotov, Chen, and Thuringer to include, wherein the sending the result of the first encryption operation and the result of the second encryption operation comprises sending the result of the first encryption operation before the second plurality of encryption rounds of the second encryption operation are complete, to provide adjustment of the user's level of security (Minnick, paragraph 0019).
Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bolotov (US20110255689), published on October 20, 2011, in view of Chen (US20060050887), filed September 27, 2004, and Thuringer (US6498404), 371(c)(1),(2),(4) date of June 30, 2000, and further in view of Joshi (US20070014395), published on January 18, 2007.
Regarding claim 9, Bolotov, Chen, and Thuringer discloses the method of claim 1.

However, in an analogous art, Joshi discloses determining a random sequence for executing the first plurality of encryption rounds and the second plurality of encryption rounds (Joshi, paragraph 0059, “The proposed CED technique can detect all faults except transient faults which do not manifest during the CED rounds C1 and C2.  If an attacker determines the architecture of the AES with the proposed CED implementation, this feature can be used as a weakness to insert faults in such a way that they do not exist during the CED rounds but only during the normal rounds.  To prevent this, we propose to use a technique called "Random CED Round Insertion" (RCRI).  In this method, the positions of the CED rounds C1 and C2 are random during the 10 round AES encryption process for every encryption operation performed.  This can be achieved by means of a random number (Rand), and can be implemented as shown in the state diagram of FIG. 4.”). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Joshi with the method of Bolotov, Chen, and Thuringer to include, determining a random sequence for executing the first plurality of encryption rounds and the second plurality of encryption rounds, to prevent an attacker to insert faults (Joshi, paragraph 0059).
Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) Bolotov (US20110255689), published on October 20, 2011, in view of Chen (US20060050887), filed September 27, 2004, and Thuringer (US6498404), 371(c)(1),(2),(4) date of June 30, 20000, and further in view of Asnaashari (US20100153747), published on June 17, 2010.
Regarding claim 10, Bolotov, Chen, and Thuringer disclose claim 1.
Bolotov, Chen, and Thuringer do not explicitly disclose determining a sequence of the first plurality of encryption rounds and the second plurality of encryption rounds using a round-robin scheme.
However, in an analogous art, Asnaashari discloses determining a sequence of the first plurality of encryption rounds and the second plurality of encryption rounds using a round-robin scheme (Asnaashari, paragraph 0054, “In addition, while a round robin sequence involving N encryption engines is disclosed with respect to a data distribution pattern, the particular order of distribution is not limiting, and any distribution order that achieves the principles of the present disclosure are contemplated.  For example, data may be distributed to a first encryption engine, then to a third encryption engine, and then to a second encryption engine, etc. Data need not be distributed to all available encryption engines if not necessary to accommodate the rate at which data is received by the encryption device.  For example, data may be distributed to only 3 of 4 encryption engines in a round robin sequence, if that is sufficient to process the rate of incoming data.”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Asnaashari with the method of Bolotov, Chen, and Thuringer to include, determining a sequence of the first plurality of encryption rounds and the second plurality of encryption rounds using a round-robin scheme, to allow a particular encryption engine to complete its previous encryption task and prepare for another group of data (Asnaashari, paragraph 0052).
Claim 22 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bolotov (US20110255689), published on October 20, 2011, in view of Chen (US20060050887), .
Regarding claim 22, Bolotov, Chen, and Thuringer disclose the method of claim 1.
Bolotov, in paragraph 0034, disclose executing, by one or more computers, an encryption sequence comprising where Bolotov discloses DMA engine 101 of storage controller 100 also provides encryption and decryption functionality for data stored in the one or more storage devices. DMA engine 101 comprises multimode AES module 108, which performs encryption and decryption of string data read from or written to the one or more storage devices.”  Bolotov, in paragraph 0036, discloses an encryption round period during which a plurality of encryption rounds is executed, wherein the plurality of encryption rounds comprise: a first plurality of encryption rounds of a first encryption operation using the first real data and in paragraph 0056, discloses wherein a result of executing first encryption round of the first plurality of encryption rounds is used in executing a second encryption round of the first plurality of encryption rounds where Bolotov discloses “a data block begins its transformation, e.g., round one of the AES transformation, in the first segment of the data-processing path.  The data block then proceeds through segments 2 to 7, e.g., the second to seventh rounds.  After segment 7, the processed block is fed back to the first segment for further processing, e.g., the eighth round.  Note that, therefore, segment 1 is adapted to receive both (a) new input data blocks and (b) feedback data blocks, but only one for further processing in any particular clock cycle.”  Bolotov, in paragraphs 0037 and 0045, discloses a second plurality of encryption rounds of a second encryption operation using the second real data   and in paragraph 0037 
Bolotov, Chen, and Thuringer disclose sequence for executing the first plurality of encryption rounds and the second plurality of encryption rounds, but do not explicitly disclose wherein executing the encryption sequence comprises: determining a sequence for executing the first plurality of encryption rounds and the second plurality of encryption rounds based on an encryption round priority level.
However, in an analogous art, Meijer discloses wherein executing the encryption sequence comprises: determining a sequence for executing the first plurality of encryption rounds and the second plurality of encryption rounds based on an encryption round priority level (Meijer, paragraph 0024, Meijer in paragraph 0024 discloses an encryption round priority level because Meijer discloses the treatment of some data differently from the treatment of other data by disclosing there may be something sensitive about the data, data access, communication, etc. that is desired to be kept confidential.  By housing the data on the provider rather than the consumer, this information can remain confidential.  After transactions have been completed, confidential data can be exchanged between the service proxy 130 and service 140 via security mechanisms such as encrypted data, encrypted channels or secure sockets, and other means.  Such data can be transferred during background operations or other periods that are transparent to the client.” Confidential data implicitly has a priority level different from unprotected data and it is also known that confidential data itself is subject to different security levels.).
Meijer: paragraph 0024).
Claim 25 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bolotov (US20110255689), published on October 20, 2011, in view of Chen (US20060050887), filed September 27, 2004, and Thuringer (US6498404), 371(c)(1),(2),(4) date of June 30, 2000, and further in view of Yoshimoto (US20090279687), published on November 12, 2009.
Regarding claim 25, Bolotov, Chen, and Thuringer disclose the method of claim 1.  
Bolotov, Chen, and Thuringer do not explicitly disclose wherein the encryption sequence further comprises an encryption operation delay period between two sequential encryption round periods.
However, in an analogous art, Motoyama discloses wherein the encryption sequence further comprises an encryption operation delay period between two sequential encryption round periods. (Motoyama, paragraph 0058, “A cryptographic processor in accordance with the present modified example is configured so that cryptographic operations using a dummy round key, i.e., dummy operations are interposed at random between execution cycles of two modes.”; paragraph 0069, “As described above, by interposing dummy operations between execution cycles of the parallel operation mode PM and the serial operation mode SM and adding dummy operations to the first and last parts of cryptographic operation processing, it is possible to realize a cryptographic processor capable of reducing a processing time, while securing even higher immunity to power analysis attacks.”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Motoyama with the method of Bolotov, Chen, and Thuringer to include wherein the encryption sequence further comprises an encryption operation delay period between two sequential encryption round periods 
One would have been motivated to provide users with the benefits of a cryptographic processor immune to power analysis attacks (Motoyama: paragraph 00003).
Bolotov, Chen, Thuringer, and Motoyama do not explicitly disclose further comprising determining, based on one or more of the first real data or the second real data, an encryption operation delay amount of time between execution of two sequential encryption round periods.
However, in an analogous art, Yoshimoto discloses further comprising determining, based on one or more of the first real data or the second real data, an encryption operation delay amount of time between execution of two sequential encryption round periods (Yoshimoto in FIG. 2 shows a first cryptographic process 1, a dummy operation process, and a second cryptographic process 2, because the dummy operation process is between the first and second cryptographic processes, the dummy operation process is determined based on one or more of the first real data and the second real data).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Yoshimoto with the method of Bolotov, Chen, Thuringer, and Motoyama to include, further comprising determining, based on one or more of the first real data or the second real data, an encryption operation delay amount of time between execution of two sequential encryption round periods, to provide users with a means for preventing analysis of secret data (Yoshimoto: paragraph 0001).
Claim 40 is rejected under 35 U.S.C. 103(a) as being unpatentable over Bolotov (US20110255689), published on October 20, 2011, in view of Chen (US20060050887), filed September 27, 2004, and Thuringer (US6498404), 371(c)(1),(2),(4) date of June 30, 2000, and further in view of Motoyama (US20100318811), filed March 12, 2010, and Aguilar (US20050071651), published on March 31, 2005.
Regarding claim 40, Bolotov, Chen, and Thuringer disclose the method of claim 1.  
Bolotov, Chen, and Thuringer do not explicitly disclose wherein the encryption sequence further comprises an encryption operation delay period between two sequential encryption round periods.
However, in an analogous art, Motoyama discloses wherein the encryption sequence further comprises an encryption operation delay period between two sequential encryption round periods. (Motoyama, paragraph 0058, “A cryptographic processor in accordance with the present modified example is configured so that cryptographic operations using a dummy round key, i.e., dummy operations are interposed at random between execution cycles of two modes.”; paragraph 0069, “As described above, by interposing dummy operations between execution cycles of the parallel operation mode PM and the serial operation mode SM and adding dummy operations to the first and last parts of cryptographic operation processing, it is possible to realize a cryptographic processor capable of reducing a processing time, while securing even higher immunity to power analysis attacks.”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Motoyama with the method of Bolotov, Chen, and Thuringer to include wherein the encryption sequence further comprises an encryption operation delay period between two sequential encryption round periods 
One would have been motivated to provide users with the benefits of a cryptographic processor immune to power analysis attacks (Motoyama: paragraph 00003).
Bolotov, Chen, Thuringer, and Motoyama do not explicitly disclose the encryption operation delay period is associated with a low power consumption period relative to the encryption round period.
However, in an analogous art, Aguilar discloses the encryption operation delay period is associated with a low power consumption period relative to the encryption round period (Aguilar, paragraph 0213, “The encryption process (i.e., encryption, decryption, digital signature, etc.) is performed using the appropriate encryption keys (step 5970).  At step 5975, the resulting data is written back to the output buffer area of the common memory and, at step 5980, the encryption SPU signals the requesting process that the encryption processing is complete, along with any error or return code values.”; paragraph 0214, “if there are no requests waiting in the encryption SPU's mailbox, decision 5985 branches to "no" branch 5988 whereupon the encryption SPU enters a low power state and waits for a request to arrive in its mailbox” -- Aguilar discloses, in paragraph 0214,  wherein the encryption operation delay period is associated with a low power consumption period relative to the encryption round period where waiting occurs during a low power state.  In paragraph 0214 of Aguilar, the waiting corresponds to an encryption operation delay period and is associated with a low power state.  This low power state is relative to an encryption round period.  Aguilar teaches that when encryption does not occur the encryption is low power.  This implies that when encryption occurs, the power requirements are higher. ).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Aguilar with the apparatus of Bolotov, Chen, Thuringer, and Motoyama to include, wherein the encryption operation delay period is associated with a low power consumption period relative to the encryption round period.
One would have been motivated to provide users with the benefits of reducing the energy and processing power consumption in a device (Aguilar: paragraph 0151).
Claim 42 is rejected under 35 U.S.C. 103(a) as being unpatentable over Bolotov (US20110255689), published on October 20, 2011, in view of Chen (US20060050887), .
Regarding claim 42, Bolotov. Chen, and Thuringer disclose the method of claim 1.  Bolotov discloses wherein the first real data is based on a first request and the second real data is based on a second request (Bolotov, paragraph 0039, “For data streams that require initialization vectors, those vectors are supplied as data blocks via data path 201a, with an appropriate corresponding control instruction [i.e., first request or different second request] on control line 201c.”).
Bolotov. Chen, and Thuringer do not explicitly disclose wherein the first real data is based on a first request and the second real data is based on a second request that is assigned a higher priority relative to the first request.
However, in an analogous art, Schneck discloses wherein the first real data is based on a first request and the second real data is based on a second request that is assigned a higher priority relative to the first request (Schneck, col. 8, lines 4-26, “The desired security configuration may include the desired security algorithm, the desired verification type, the minimum security level, the target security level, and the actual security level.  The actual security level may initially be set equal to the target security level until the receive host 103 alters the actual security level due to the lack of available processing resources to accomplish the target security level.  These parameters may initially be read from a default security parameters file saved on the data storage device 216 (FIG. 2) or simply entered by the user via the user input interface device 129.  Also, during startup, a data stream priority level is communicated from the send host 103 to the receive host 106 which is used by the receive host 106 in allocating processor resources or SOPS to the number of data streams received at any given moment.”; col. 13, lines 30-43, “predetermined data streams with a higher priority than the new data Stream”).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Scheck with the apparatus/method of Bolotov. Chen, and Thuringer to include that is assigned a higher priority relative to the first request.
One would have been motivated to provide users with the benefits of allocating processor resources (Schneck: col. 8, lines 4-26).
Claim 49 is rejected under 35 U.S.C. 103(a) as being unpatentable over Bolotov (US20110255689), published on October 20, 2011, in view of Chen (US20060050887), filed September 27, 2004, and Thuringer (US6498404), 371(c)(1),(2),(4) date of June 30, 2000, and further in view of Motoyama.
Regarding claim 49, Bolotov, Crookes, and Thuringer disclose the method of claim 1.  
Bolotov, Crookes, and Thuringer do not explicitly disclose wherein the encryption sequence further comprises an encryption operation delay period between two sequential encryption round periods.
However, in an analogous art, Motoyama discloses wherein the encryption sequence further comprises an encryption operation delay period between two sequential encryption round periods (Motoyama, paragraph 0058, “A cryptographic processor in accordance with the present modified example is configured so that cryptographic operations using a dummy round key, i.e., dummy operations are interposed at random between execution cycles of two modes.”; paragraph 0069, “As described above, by interposing dummy operations between execution cycles of the parallel operation mode PM and the serial operation mode SM and adding dummy operations to the first and last parts of cryptographic operation processing, it is possible to realize a cryptographic processor capable of reducing a processing time, while securing even higher immunity to power analysis attacks.”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Motoyama with the method of Bolotov, Crookes, and Thuringer to include wherein the encryption sequence further comprises an encryption operation delay period between two sequential encryption round periods.
One would have been motivated to provide users with the benefits of a cryptographic processor immune to power analysis attacks (Motoyama: paragraph 00003).
Claims 17, 19, 20, and 43 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bolotov (US20110255689), published on October 20, 2011, in view of Thuringer (US6498404), 371(c)(1),(2),(4) date of June 30, 2000, Joshi (US20070014395), published on January 18, 2007, Aguilar (US20050071651), published on March 31, 2005, and Motoyama (US20100318811), filed March 12, 2010 .
Regarding claim 19, Bolotov discloses a method comprising: receiving first real data and second real data (Bolotov, paragraph 0035, “FIG. 2 shows a simplified block diagram of one embodiment of multimode AES ("MM-AES") module 108 of FIG. 1.  MM-AES module 108 receives and processes blocks of string data from multiple data streams.”);
executing, by one or more processors, one or more first encryption rounds using the first real data during one or a plurality of periodic encryption round periods for executing one of a plurality of encryption rounds (Bolotov, paragraph 0034, “DMA engine 101 comprises multimode AES module 108, which performs encryption and decryption of string data read from or written to the one or more storage devices.”);
after executing the one or more second encryption rounds, executing, by the one or more processors, one or more third encryption rounds, during one of the periodic encryption round periods, using a result of the one or more first encryption rounds (Bolotov, paragraph 0036, “MM-AES module 108 is thus able to process a first set of one or more blocks of a first data stream, then process one or more blocks of a second data stream, and then process a second set of one or more subsequent blocks of the first data stream, where data generated during the processing of the first set of blocks is saved and then used to process the second set of blocks.  This is an example of interleaved processing [i.e., first encryption round, second encryption round, third encryption round, and so forth].”, paragraph 0037, “MM-AES module 108 is capable of interleaved processing of up to eight different data streams.  As noted above, interleaved processing allows MM-AES module 108 to, for example, begin processing a first data stream and then begin processing a second data stream before completing processing of the first data stream.  Each data stream has (i) a corresponding AES operational mode, including selection between encryption and decryption, and (ii) a corresponding AES key.  Note that the respective data streams may have different or the same operational modes, data streams, and/or keys.”  Bolotov, in paragraph 0034, discloses executing, by one or more processors, one or more first encryption rounds using the first real data during one or a plurality of periodic encryption round periods for executing one of a plurality of encryption rounds; in paragraph 0036 and 0037, after executing the one or more second encryption rounds, executing, by the one or more processors, one or more third encryption rounds, during one of the periodic encryption round periods, using a result of the one or more first encryption rounds.); and
sending a result of the one or more third encryption rounds and a result of the one or more second encryption rounds (Bolotov, paragraph 0004, “A typical flow of information in cryptography involves inputting original plaintext into an encryption algorithm that outputs ciphertext, transmitting the ciphertext, and then inputting the ciphertext into a complementary decryption algorithm that outputs the original plaintext.”).
Bolotov does not explicitly disclose determining, based on a power consumption level of the one or more processors and to maintain a power profile of the one or more processors, to execute one or more second encryption rounds using the second real data during one of the periodic encryption round periods, wherein the power profile is maintained by only performing encryption rounds during periodic encryption round periods; determining to execute one or more background encryption rounds using random data, during one of the periodic encryption .round periods, before executing the one or more second encryption rounds; executing, by the one or more processors, the one or more background encryption rounds during one of the periodic encryption round periods.
(Thuringer, col. 3, lines 17-31, “FIG. 3 shows a complementary machine 10 which is connected, via wires 10, to nodes of security-related circuit elements of parts 9 of the chip performing the calculation of the cryptogram.  In relation to the states of the sensored nodes, the complementary machine 10 calculates an appropriate load and switches, via switching transistors 12, the calculated number of load resistors 13.   This step is aimed at the generating of a power consumption which is independent of the data or the key but not necessarily constant, in order to achieve resistance against attacks which utilize the power consumption as a starting point (simple or differential power analysis).”; col. 1, lines 12-23, “during sensible operations or sub-operations (for example cryptographic calculations) current power is consumed by switching operations in the logic circuitry in dependence on the result or logic level”; wherein the power profile is maintained by only performing encryption rounds during periodic encryption round periods encompasses the operation of the circuitry performing calculation of a cryptogram).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the invention was made for pre-AIA  case to combine the teachings of Thuringer with the system/method of Bolotov to include based on a power consumption of the one or more processors and to maintain a power profile of the one or more processors.  
One would have been motivated to provide users with the benefits generating power consumption which is independent of data (Thuringer: col. 3, lines 17-31).

However, in an analogous art, Joshi discloses determining, based on a power consumption level of the one or more processors and to maintain a power profile of the one or more processors, to execute one or more second encryption rounds using the second real data during one of the periodic encryption round periods, wherein the power profile is maintained by only performing encryption rounds during periodic encryption round periods (Joshi, paragraph 0059, “The proposed CED technique can detect all faults except transient faults which do not manifest during the CED rounds C1 and C2.  If an attacker determines the architecture of the AES with the proposed CED implementation, this feature can be used as a weakness to insert faults in such a way that they do not exist during the CED rounds but only during the normal rounds.  To prevent this, we propose to use a technique called "Random CED Round Insertion" (RCRI).  In this method, the positions of the CED rounds C1 and C2 are random during the 10 round AES encryption process for every encryption operation performed.  This can be achieved by means of a random number (Rand), and can be implemented as shown in the state diagram of FIG. 4.”; Joshi, in paragraph 0059, discloses determining, based on a power consumption level of the one or more processors and to maintain a power profile of the one or more processors, to execute one or more second encryption rounds using the second real data during one of the periodic encryption round periods, wherein the power profile is maintained by only performing encryption rounds during periodic encryption round periods.  ); 
determining to execute one or more background encryption rounds using random data, during one of the periodic encryption .round periods, before executing the one or more second encryption rounds (Joshi, FIG. 1 shows plain text input into the encryption rounds; paragraph 0045, “ (i) Insert the first CED round C1 in between any of the 10 rounds of the AES with inputs [0x7E,0x7E .  . . 0x7E] to the ByteSub function.  Concurrently apply inputs [0x7E,0x7E .  . . ,0x7E] and [0x7E,0x7E .  . . ,0x7E] to the AddRoundKey function.”);
executing, by the one or more processors, the one or more background encryption rounds during one of the periodic encryption round periods (Joshi, paragraph 0059, “The proposed CED technique can detect all faults except transient faults which do not manifest during the CED rounds C1 and C2.  If an attacker determines the architecture of the AES with the proposed CED implementation, this feature can be used as a weakness to insert faults in such a way that they do not exist during the CED rounds but only during the normal rounds.  To prevent this, we propose to use a technique called "Random CED Round Insertion" (RCRI).  In this method, the positions of the CED rounds C1 and C2 are random during the 10 round AES encryption process for every encryption operation performed.  This can be achieved by means of a random number (Rand), and can be implemented as shown in the state diagram of FIG. 4.”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Joshi with the method of Bolotov and Thuringer to include, determining, based on a power consumption level of the one or more processors and to maintain a power profile of the one or more processors, to execute one or more second encryption rounds using the second real data during one of the periodic encryption round periods, wherein the power profile is maintained by only performing encryption rounds during periodic encryption round periods; determining to execute one or more background encryption rounds using random data, during one of the periodic encryption .round periods, before executing the one or more second encryption rounds; executing, by the one or more processors, the one or more background encryption rounds during one of the periodic encryption round periods, to prevent an attacker to insert faults (Joshi, paragraph 0059).
Bolotov, Thuringer, and Joshi do not explicitly disclose wherein the periodic encryption round periods are periods of relatively high power consumption.
However, in an analogous art, Aguilar discloses wherein the periodic encryption round periods are periods of relatively high power consumption (Aguilar, paragraph 0213, “The encryption process (i.e., encryption, decryption, digital signature, etc.) is performed using the appropriate encryption keys (step 5970).  At step 5975, the resulting data is written back to the output buffer area of the common memory and, at step 5980, the encryption SPU signals the requesting process that the encryption processing is complete, along with any error or return code values.”; paragraph 0214, “if there are no requests waiting in the encryption SPU's mailbox, decision 5985 branches to "no" branch 5988 whereupon the encryption SPU enters a low power state and waits for a request to arrive in its mailbox”; Aguilar discloses wherein the periodic encryption round periods are periods of relatively high power consumption because the encryption SPU of paragraph 0213 is disclosed in paragraph 0214 as entering a low power wait state, implying that a nonwait state, such as encryption, is relatively high in power consumption.  ).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Aguilar with the method of Bolotov, Thuringer, and Joshi to include, wherein the periodic encryption round periods are periods of relatively high power consumption, to provide users with the benefits of reducing the energy and processing power consumption in a device (Aguilar: paragraph 0151).
Bolotov, Thuringer, Joshi, and Aguilar disclose determining to execute one or more background encryption rounds using random data, during one of the periodic encryption round periods, before executing the one or more second encryption rounds, but did not explicitly disclose determining to execute one or more background encryption rounds using random data, during one of the periodic encryption round periods, after executing the one or more first encryption rounds and before executing the one or more second encryption rounds.
However, in an analogous art, Motoyama discloses determining to execute one or more background encryption rounds using random data, during one of the periodic encryption round periods, after executing the one or more first encryption rounds and before executing the one or more second encryption rounds (Motoyama, paragraph 0058, “A cryptographic processor in accordance with the present modified example is configured so that cryptographic operations using a dummy round key, i.e., dummy operations are interposed at random between execution cycles of two modes.”; paragraph 0069, “As described above, by interposing dummy operations between execution cycles of the parallel operation mode PM and the serial operation mode SM and adding dummy operations to the first and last parts of cryptographic operation processing, it is possible to realize a cryptographic processor capable of reducing a processing time, while securing even higher immunity to power analysis attacks.”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Motoyama with the method of Bolotov, Thuringer, Joshi, and Aguilar to include, determining to execute one or more background encryption rounds using random data, during one of the periodic encryption round periods, after executing the one or more first encryption rounds and before executing the one or more second encryption rounds, to provide users with a cryptographic processor immune to power analysis attacks (Motoyama: paragraph 00003).
Regarding claim 17, Bolotov, Thuringer, Joshi, Aguilar, and Motoyama disclose the method of claim 19.  Bolotov discloses receiving a first real key, wherein the one or more first encryption rounds and the one or more third encryption rounds are executed using the first real data and the first real key (Bolotov, paragraph 0037, “MM-AES module 108 is capable of interleaved processing of up to eight different data streams.  As noted above, interleaved processing allows MM-AES module 108 to, for example, begin processing a first data stream and then begin processing a second data stream before completing processing of the first data stream.  Each data stream has (i) a corresponding AES operational mode, including selection between encryption and decryption, and (ii) a corresponding AES key.  Note that the respective data streams may have different or the same operational modes, data streams, and/or keys.”).
Regarding claim 20, Bolotov, Thuringer, Joshi, Aguilar, and Motoyama disclose the method of claim 19.  Bolotov discloses wherein the one or more first encryption rounds and the one or more third encryption rounds are each rounds of a single encryption operation using the first real data (Bolotov, paragraph 0036, “MM-AES module 108 is thus able to process a first set of one or more blocks of a first data stream, then process one or more blocks of a second data stream, and then process a second set of one or more subsequent blocks of the first data stream, where data generated during the processing of the first set of blocks is saved and then used to process the second set of blocks.  This is an example of interleaved processing.”). 
Regarding claim 43, Bolotov, Thuringer, Joshi, Aguilar, and Motoyama disclose the method of claim 19.  Bolotov discloses wherein the first real data is based on a first request and the second real data is based on a different second request (Bolotov, paragraph 0039, “For data streams that require initialization vectors, those vectors are supplied as data blocks via data path 201a, with an appropriate corresponding control instruction [i.e., first request or different second request] on control line 201c.”).
Claim 23 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bolotov (US20110255689), published on October 20, 2011, in view of Thuringer (US6498404), 371(c)(1),(2),(4) date of June 30, 2000, Joshi (US20070014395), published on January 18, 2007, Aguilar (US20050071651), published on March 31, 2005, and Motoyama .
Regarding claim 23, Bolotov, Thuringer, Joshi, Aguilar, and Motoyama disclose the method of claim 19.
Bolotov, Thuringer, Joshi, Aguilar, and Motoyama do not explicitly disclose wherein the one or more background encryption rounds are executed using a random key.
However, in an analogous art, Sotoodeh discloses wherein the one or more background encryption rounds are executed using a random key (Sotoodeh, paragraph 0032, “Finally, a value K* is computed from the random encryption key (K) and the checksum of the application (Ck), as shown in block 218.  In the illustrated embodiment, this is accomplished by computing K* from the exclusive or (XOR) of the encryption key (K) and the checksum (Ck).  Then, the computed value K* is stored in the HSD 138 as shown in block 220.”). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Sotoodeh with the method of Bolotov, Thuringer, Joshi, Aguilar, and Motoyama to include, wherein the one or more background encryption rounds are executed using a random key, to protect software using a hidden application code in a dynamic link library object (Sotoodeh: paragraph 0003).
Claim 24 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bolotov (US20110255689), published on October 20, 2011, in view of Thuringer (US6498404), 371(c)(1),(2),(4) date of June 30, 2000, Joshi (US20070014395), published on January 18, 2007, Aguilar (US20050071651), published on March 31, 2005, and Motoyama .
Regarding claim 24, Bolotov, Thuringer, Joshi, Aguilar, and Motoyama disclose the method of claim 19.
Bolotov, in paragraph 0034, discloses executing, by one or more processors, one or more first encryption rounds using the first real data during one or a plurality of periodic encryption round periods for executing one of a plurality of encryption rounds; in paragraph 0036 and 0037, discloses after executing the one or more second encryption rounds, executing, by the one or more processors, one or more third encryption rounds, during one of the periodic encryption round periods, using a result of the one or more first encryption rounds.  
Yoshimoto, in paragraph 0129, discloses determining, based on a power consumption level of the one or more processors; and, in paragraph 0113 and FIG. 2, discloses and to maintain a power profile of the one or more processors.  Yoshimoto, in paragraph 0003, discloses “However, methods have been found in which, by observing and analyzing power consumption ( consumed current) when an IC card is performing a cryptographic operation process, an encryption key or details of the cryptographic operation process in the IC card are analyzed.”  Yoshimoto discloses in paragraph 0113 and FIG. 2 maintain a power profile of the one or more processors where FIG. 2 shows dummy operation process between cryptographic operation process 1 and cryptographic operation process 2.  

Bolotov, Thuringer, Joshi, Aguilar, and Motoyama do not explicitly disclose further comprising discarding results of the one or more background encryption rounds.
However, in an analogous art, Kim discloses further comprising discarding results of the one or more background encryption rounds (Kim, paragraph 0035, “The encryption key storing section 135 stores a plurality of encryption key values to provide for the case when many secure short-distance connections are required at the same time.  Encryption key values with expired validity are automatically deleted [i.e., discarded] after a certain period of time so that they will not be used anymore.” – Kim, in paragraph 0035, discloses further comprising discarding results of the one or more background encryption rounds.  Kim is cited for its teachings of discarding results of encryption rounds under broadest reasonable interpretation. Kim, in paragraph 0035, discloses encryption key values, results of encryption rounds, are discarded, automatically deleted.).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Kim with the method of Bolotov, Thuringer, Joshi, Aguilar, and Motoyama to include, further comprising discarding results of the one or more background encryption rounds, to provide for the case when many secure short distance connections are required at the same time (Kim: paragraph 0035)
Claim 44 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bolotov (US20110255689), published on October 20, 2011, in view of Thuringer (US6498404), 371(c)(1),(2),(4) date of June 30, 2000, Joshi (US20070014395), published on January 18, 2007, Aguilar (US20050071651), published on March 31, 2005, and Motoyama (US20100318811), filed March 12, 2010, and further in view of Schneck (US6510349), filed March 17, 2000.
Regarding claim 44, Bolotov, Thuringer, Joshi, Aguilar, and Motoyama disclose the method of claim 19.  
Bolotov discloses wherein the first real data is based on a first request and the second real data is based on a second request (Bolotov, paragraph 0039, “For data streams that require initialization vectors, those vectors are supplied as data blocks via data path 201a, with an appropriate corresponding control instruction [i.e., first request or different second request] on control line 201c.”).
Bolotov, Thuringer, Joshi, Aguilar, and Motoyama do not explicitly disclose wherein the first real data is based on a first request and the second real data is based on a second request that is assigned a higher priority relative to the first request.
However, in an analogous art, Schneck discloses wherein the first real data is based on a first request and the second real data is based on a second request that is assigned a higher priority relative to the first request (Schneck, col. 8, lines 4-26, “The desired security configuration may include the desired security algorithm, the desired verification type, the minimum security level, the target security level, and the actual security level.  The actual security level may initially be set equal to the target security level until the receive host 103 alters the actual security level due to the lack of available processing resources to accomplish the target security level.  These parameters may initially be read from a default security parameters file saved on the data storage device 216 (FIG. 2) or simply entered by the user via the user input interface device 129.  Also, during startup, a data stream priority level is communicated from the send host 103 to the receive host 106 which is used by the receive host 106 in allocating processor resources or SOPS to the number of data streams received at any given moment.”; col. 13, lines 30-43, “predetermined data streams with a higher priority than the new data Stream”).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Scheck with the apparatus/method of Bolotov, Thuringer, Joshi, Aguilar, and Motoyama to include that is assigned a higher priority relative to the first request.
One would have been motivated to provide users with the benefits of allocating processor resources (Schneck: col. 8, lines 4-26).
Claims 27, 30, 32, 33, 36, 45, and 48 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bolotov (US20110255689), published on October 20, 2011, in view of Crookes (US20100023963), filed September 30, 2009, and Thuringer (US6498404), 371(c)(1),(2),(4) date of June 30, 2000.
Regarding claim 27, Bolotov discloses an apparatus comprising: one or more processors; memory storing instructions that, when executed by the one or more processors, cause the apparatus to (Bolotov, paragraph 0079, “solid state memory, CD-ROMs, hard drives, or any other non-transitory machine-readable storage medium  The present invention can also be embodied in the form of program code, for example, stored in a non-transitory machine-readable storage medium including being loaded into and/or executed by a machine, wherein, when the program code is loaded into and executed by a machine, such as a computer, the machine becomes an apparatus for practicing the invention.  When implemented on a general-purpose processor, the program code segments combine with the processor to provide a unique device that operates analogously to specific logic circuits.”):
receive first real data and second real data (Bolotov, paragraph 0035, “FIG. 2 shows a simplified block diagram of one embodiment of multimode AES ("MM-AES") module 108 of FIG. 1.  MM-AES module 108 receives and processes blocks of string data from multiple data streams.” – first real data and second real data encompasses data from multiple data streams);
execute an encryption sequence, wherein the encryption sequence comprises (Bolotov, paragraph 0034);
an encryption round period during which a plurality of encryption rounds is executed, wherein the plurality of encryption rounds comprises: (Bolotov, paragraph 0036, “MM-AES module 108 is thus able to process a first set of one or more blocks of a first data stream, then process one or more blocks of a second data stream, and then process a second set of one or more subsequent blocks of the first data stream, where data generated during the processing of the first set of blocks is saved and then used to process the second set of blocks.  This is an example of interleaved processing.”), wherein a result of executing one encryption round of the first plurality of encryption rounds is used in executing a subsequent encryption round of the first plurality of encryption rounds Bolotov, paragraph 0056, ““Along with the preliminary AddRoundKey() operation, a data block begins its transformation, e.g., round one of the AES transformation, in the first segment of the data-processing path.  The data block then proceeds through segments 2 to 7, e.g., the second to seventh rounds.  After segment 7, the processed block is fed back to the first segment for further processing, e.g., the eighth round.  Note that, therefore, segment 1 is adapted to receive both (a) new input data blocks and (b) feedback data blocks, but only one for further processing in any particular clock cycle.”); 
a first plurality of encryption rounds, wherein a first encryption operation using the first real data comprises the first plurality of encryption rounds (Bolotov, paragraph 0036, “MM-AES module 108 is thus able to process a first set of one or more blocks of a first data stream, then process one or more blocks of a second data stream, and then process a second set of one or more subsequent blocks of the first data stream, where data generated during the processing of the first set of blocks is saved and then used to process the second set of blocks.  This is an example of interleaved processing.”), wherein a result of executing one encryption round of the first plurality of encryption rounds is used in executing a subsequent encryption round of the first plurality of encryption rounds (Bolotov, paragraph 0056, ““Along with the preliminary AddRoundKey() operation, a data block begins its transformation, e.g., round one of the AES transformation, in the first segment of the data-processing path.  The data block then proceeds through segments 2 to 7, e.g., the second to seventh rounds.  After segment 7, the processed block is fed back to the first segment for further processing, e.g., the eighth round.  Note that, therefore, segment 1 is adapted to receive both (a) new input data blocks and (b) feedback data blocks, but only one for further processing in any particular clock cycle.”);
Bolotov, paragraph 0056, ““Along with the preliminary AddRoundKey() operation, a data block begins its transformation, e.g., round one of the AES transformation, in the first segment of the data-processing path.  The data block then proceeds through segments 2 to 7, e.g., the second to seventh rounds.  After segment 7, the processed block is fed back to the first segment for further processing, e.g., the eighth round.  Note that, therefore, segment 1 is adapted to receive both (a) new input data blocks and (b) feedback data blocks, but only one for further processing in any particular clock cycle.”); and 
a second plurality of encryption rounds, wherein a second encryption operation using the second real data (Bolotov, paragraph 0037; paragraph 0045, “In other words, for each round of performing the AES cipher function, key E&S module 206 provides the appropriate segment of the expanded key schedule to D-S processing module 205.  Since each input string-data block is received with a corresponding key and is not necessarily preceded in processing by a string-data block from the same data stream, key E&S module 206 dynamically performs this expansion and provision for each input string-data block.”);
 comprises the second plurality of encryption rounds and one or more of the second plurality of encryption rounds are executed in between execution of the first encryption round and execution of the second encryption round of the first plurality of encryption rounds (Bolotov, paragraph 0037, “As noted above, interleaved processing allows MM-AES module 108 to, for example, begin processing a first data stream and then begin processing a second data stream before completing processing of the first data stream.  Each data stream has (i) a corresponding AES operational mode, including selection between encryption and decryption, and (ii) a corresponding AES key.  Note that the respective data streams may have different or the same operational modes, data streams, and/or keys.”); and 
send a result of the first encryption operation and a result of the second encryption operation (Bolotov, paragraph 0004, “A typical flow of information in cryptography involves inputting original plaintext into an encryption algorithm that outputs ciphertext, transmitting the ciphertext, and then inputting the ciphertext into a complementary decryption algorithm that outputs the original plaintext.”).
Bolotov discloses a first plurality of encryption rounds, wherein a first encryption operation using the first real data comprises the first plurality of encryption rounds, wherein a result of executing one encryption round of the first plurality of encryption rounds is used in executing a subsequent encryption round of the first plurality of encryption rounds; and a result of executing a first encryption round of the first plurality of encryption rounds is used in executing a second encryption round of the first plurality of encryption rounds; and a second plurality of encryption rounds, wherein a second encryption operation using the second real data; comprises the second plurality of encryption rounds and one or more of the second plurality of encryption rounds are executed in between execution of the first encryption round and execution of the second encryption round of the first plurality of encryption rounds.
Bolotov does not explicitly disclose one or more of the second plurality of encryption rounds are executed in between execution of the first encryption round and execution of the second encryption round of the first plurality of encryption rounds.
Bolotov, paragraph 0037, “As noted above, interleaved processing allows MM-AES module 108 to, for example, begin processing a first data stream and then begin processing a second data stream before completing processing of the first data stream.  Each data stream has (i) a corresponding AES operational mode, including selection between encryption and decryption, and (ii) a corresponding AES key.  Note that the respective data streams may have different or the same operational modes, data streams, and/or keys.”).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use articulated reasoning with some rational underpinning to support a legal conclusion of obviousness.  More specifically, use of exemplary rationales that may support a conclusion of obviousness include: "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; and/ or known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art.
Bolotov, as disclosed in the abstract, is performing interleaved processing of multiple data streams, i.e., concurrently encrypting and/or decrypting string data blocks from multiple data streams, using for each data streams, a corresponding one of a plurality of AED cypher modes.  The begin processing a first data stream and then begin processing a second data stream before completing processing of the first data stream taught by Bolotov in paragraph 0037 is not the only way to process multiple data streams.  Cases 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to  modify the method of Bolotov to include one or more of the second plurality of encryption rounds are executed in between execution of the first encryption round and execution of the second encryption round of the first plurality of encryption rounds.
One would have been motivated to provide users with the benefits of interleaved processing of up to eight different data streams using independent modes (Bolotov: paragraph 0065).
Bolotov does not explicitly disclose a first plurality of encryption rounds in which a first encryption operation is executed on an unencrypted quantity of the first real data to produce an encrypted quantity of the first real data and a result of executing a first encryption round of the first plurality of encryption rounds is used in executing a second encryption round of the first plurality of encryption rounds; and a second plurality of encryption rounds in which a second encryption operation is executed on an unencrypted quantity of data of the second real data to produce an unencrypted quantity of the second real data, wherein, based on a power consumption of the one or more processors and to maintain a power profile of the one or more processors, one or more of the second plurality of encryption rounds are executed in between execution of the first encryption round and execution of the second encryption round of the first plurality of encryption rounds.
in which a first encryption operation is executed on an unencrypted quantity of the first real data to produce an encrypted quantity of the first real data and a result of executing a first encryption round of the first plurality of encryption rounds is used in executing a second encryption round of the first plurality of encryption rounds; and a second plurality of encryption rounds in which a second encryption operation is executed on an unencrypted quantity of data of the second real data to produce an unencrypted quantity of the second real data, wherein, based on a power consumption of the one or more processors and to maintain a power profile of the one or more processors, one or more of the second plurality of encryption rounds are executed in between execution of the first encryption round and execution of the second encryption round of the first plurality of encryption rounds (Crookes, paragraph 0089, “In this case, instead of changing the encryption type, there is a control as to whether the content is to remain encrypted or be decrypted in the output of the product.”; paragraph 0090, “The encrypt block 242 provides an encrypted, partially encrypted or unencrypted output content stream to a remap/copy block 244.”)).  Crookes, in paragraph 0089, provides that encrypted content may remain encrypted or may be decrypted.  Crookes, in paragraph 0090, provides that content may be encrypted, partially encrypted, or unencrypted, which at least suggests that the input to the encryption block 242 is unencrypted; that is, a second encryption operation is executed on an unencrypted quantity of data of the second real data to produce an unencrypted quantity of the second real data as well as a first encryption operation is executed on an unencrypted quantity of the first real data to produce an encrypted quantity of the first real data.
before the invention was made for pre-AIA  case to combine the teachings of Crookes with Bolotov with the system/method of Bolotov to include a first plurality of encryption rounds in which a first encryption operation is executed on an unencrypted quantity of the first real data to produce an encrypted quantity of the first real data and a result of executing a first encryption round of the first plurality of encryption rounds is used in executing a second encryption round of the first plurality of encryption rounds; and a second plurality of encryption rounds in which a second encryption operation is executed on an unencrypted quantity of data of the second real data to produce an unencrypted quantity of the second real data, wherein, one or more of the second plurality of encryption rounds are executed in between execution of the first encryption round and execution of the second encryption round of the first plurality of encryption rounds.  
One would have been motivated to provide users with the benefits of management of digital program streams (Crookes: paragraph 0002).
Bolotov and Crookes do not explicitly disclose based on a power consumption of the one or more processors and to maintain a power profile of the one or more processors.
However, in an analogous art, Thuringer discloses based on a power consumption of the one or more processors and to maintain a power profile of the one or more processors (Thuringer, col. 3, lines 17-31, “FIG. 3 shows a complementary machine 10 which is connected, via wires 10, to nodes of security-related circuit elements of parts 9 of the chip performing the calculation of the cryptogram.  In relation to the states of the sensored nodes, the complementary machine 10 calculates an appropriate load and switches, via switching transistors 12, the calculated number of load resistors 13.   This step is aimed at the generating of a power consumption which is independent of the data or the key but not necessarily constant, in order to achieve resistance against attacks which utilize the power consumption as a starting point (simple or differential power analysis).”; col. 1, lines 12-23, “during sensible operations or sub-operations (for example cryptographic calculations) current power is consumed by switching operations in the logic circuitry in dependence on the result or logic level”).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the invention was made for pre-AIA  case to combine the teachings of Thuringer with the system/method of Bolotov and Crookes to include based on a power consumption of the one or more processors and to maintain a power profile of the one or more processors.  
One would have been motivated to provide users with the benefits generating power consumption which is independent of data (Thuringer: col. 3, lines 17-31).
Regarding claim 30, Bolotov, Crookes, and Thuringer discloses the apparatus of claim 27.  Bolotov discloses wherein the instructions, when executed by the one or more processors, cause the apparatus to send the result of the first encryption operation and the result of the second encryption operation by sending the result of the first encryption operation to at least one device after completion of the first encryption operation (Bolotov, paragraph 0004, “A typical flow of information in cryptography involves inputting original plaintext into an encryption algorithm that outputs ciphertext, transmitting the ciphertext, and then inputting the ciphertext into a complementary decryption algorithm that outputs the original plaintext.”).
Regarding claim 32, Bolotov, Crookes, and Thuringer disclose the apparatus of claim 27.  Bolotov discloses wherein the instructions, when executed by the one or more Bolotov, paragraph 0037, “MM-AES module 108 is capable of interleaved processing of up to eight different data streams.  As noted above, interleaved processing allows MM-AES module 108 to, for example, begin processing a first data stream and then begin processing a second data stream before completing processing of the first data stream.  Each data stream has (i) a corresponding AES operational mode, including selection between encryption and decryption, and (ii) a corresponding AES key.  Note that the respective data streams may have different or the same operational modes, data streams, and/or keys.”).
Regarding claim 33, Bolotov, Crookes, and Thuringer disclose the apparatus of claim 27.  Bolotov discloses wherein the instructions, when executed by the one or more processors, cause the apparatus to execute the encryption sequence  by executing one or more rounds of the first plurality of encryption rounds and the second plurality of encryption rounds in between execution of a plurality of background encryption operations (Bolotov, paragraph 0062, “Shift register 307 comprises seven segments (not shown) and functions as a parallel pipeline of auxiliary data corresponding to data blocks in main data-processing block 308 for keeping the corresponding auxiliary data with the data block for use as needed (e.g., for XOR operations before and/or after AES processing of the data block).”
Regarding claim 36, Bolotov, Crookes, and Thuringer disclose the apparatus of claim 27.  Bolotov discloses wherein the instructions, when executed by the one or more processors, further cause the apparatus to execute the encryption sequence by: executing an encryption operation delay period between two sequential encryption rounds of the first plurality of encryption rounds or the second plurality of encryption rounds (Bolotov, paragraph 0056, “additional operations, such as XOR operations, may be performed after the AES round transformations are completed but before providing an output block via path 202a”).
Regarding claim 45, Bolotov, Crookes, and Thuringer disclose the apparatus of claim 27.  Bolotov discloses wherein the first real data is based on a first request and the second real data is based on a different second request (Bolotov, paragraph 0039, “For data streams that require initialization vectors, those vectors are supplied as data blocks via data path 201a, with an appropriate corresponding control instruction [i.e., first request or different second request] on control line 201c.”).
Regarding claim 48, Bolotov, Chen, and Thuringer disclose the apparatus of claim 27.  Thuringer discloses wherein during the encryption round period, the first plurality of encryption rounds and the second plurality of encryption rounds are executed to maintain a constant power profile of the one or more processors (Thuringer, col. 1, lines 52-55, “Even if the power consumption should be different for different logic levels, in the ideal case the power consumption is constant because of the complementary switching states.”; col. 1, line 17, “cryptographic calculations”).  The motivation is that same as that of the claim from which this claim depends.
Claim 28 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bolotov (US20110255689), published on October 20, 2011, in view of Crookes (US20100023963), filed September 30, 2009, and Thuringer (US6498404), 371(c)(1),(2),(4) date of June 30, 2000, and further in view of Bade (US20060088167), published on April 27, 2006.
Regarding claim 28, Bolotov, Crookes, and Thuringer disclose the apparatus of claim 27.
Bolotov, Crookes, and Thuringer do not explicitly disclose wherein the instructions, when executed by the one or more processors, cause the apparatus to send the result of the first encryption operation and the result of the second encryption operation by: sending the result of the first encryption operation to a first device; and sending the result of the second encryption operation to a second device that is different from the first device.
However, in an analogous art, Bade discloses wherein the instructions, when executed by the one or more processors, cause the apparatus to send the result of the first encryption operation and the result of the second encryption operation by: sending the result of the first encryption operation to a first device (Bade, claim 13, “first storing said first encrypted result outside of said first device, first sending said first encrypted result to a first server [i.e., first device]” “wherein said server program instructions comprise program instructions for first decrypting said first encrypted result using a second key associated with said first key to obtain a decrypted result, re-encrypting said decrypted result with a third key to obtain a second encrypted result, transmitting said second encrypted result to said processing system for transfer to a second one of said devices.”; paragraph 0026, “The first encrypted result is again encrypted using the manufacturer's public key that is stored in processor module 10A [i.e., first device].”); and 
(Bade, claim 14, “The system of claim 13, wherein said system program instructions further comprise program instructions for: further responsive to receiving said request to backup said CEK, generating a random number within said first device and second encrypting said information with said random number, whereby said first encrypting doubly-encrypts said information;  second storing said random number outside of said first device;  returning said random number to said second device in conjunction with transfer of said second encrypted result to said second device [i.e., second device];  and third decrypting a result of said second decrypting using said random number to retrieve said information”; paragraph 0026, “The second encrypted result (CEK Export Blob) along with the associated random number (RN) is then system to another place [i.e., second device] in local system 5 for storage.”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Bade with the apparatus of Bolotov, Crookes, and Thuringer to include, wherein the instructions, when executed by the one or more processors, cause the apparatus to send the result of the first encryption operation and the result of the second encryption operation by: sending the result of the first encryption operation to a first device; and sending the result of the second encryption operation to a second device that is different from the first device, to provide users with a means to of backing up and storing keys (Bade, paragraph 0003).
Claim 29 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bolotov (US20110255689), published on October 20, 2011, in view of Crookes (US20100023963), filed September 30, 2009, and Thuringer (US6498404), 371(c)(1),(2),(4) date of June 30, .
Regarding claim 29, Bolotov, Crookes, and Thuringer disclose apparatus of claim 27.
Bolotov, Crookes, and Thuringer do not explicitly disclose wherein the instructions, when executed by the one or more processors, cause the apparatus to send the result of the first encryption operation and the result of the second encryption operation by: sending the result of the first encryption operation at a first time; and sending the result of the second encryption operation at a second time.
However, in an analogous art, Parthasarathy discloses wherein the instructions, when executed by the one or more processors, cause the apparatus to send the result of the first encryption operation and the result of the second encryption operation by: sending the result of the first encryption operation at a first time; and sending the result of the second encryption operation at a second time (Parthasarathy, claim 1, “1.  A communications system comprising: at least one wireless transmitter;  and at least one receiver;  and wherein: the at least one transmitter may send encrypted signals on various frequencies at various times;  the at least one receiver may receive encrypted signals;  a schedule of encryption keys and frequencies for transmission is provided as needed to at the least one receiver;  and the schedule of encryption keys and frequencies changes from time to time.”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Parthasarathy with the method of Bolotov, Crookes, and Thuringer to include, wherein the instructions, when executed by Parthasarathy, paragraph 0002).
Claim 31 is rejected under 35 U.S.C. 103(a) as being unpatentable over Bolotov (US20110255689), published on October 20, 2011, in view of Crookes (US20100023963), filed September 30, 2009, and Thuringer (US6498404), 371(c)(1),(2),(4) date of June 30, 2000, and further in view of Minnick (US20030093578), published on May 15, 2003.
Regarding claim 31, Bolotov, Crookes, and Thuringer discloses the method of claim 27.
Bolotov, Crookes, and Thuringer do not explicitly disclose wherein the instructions, when executed by the one or more processors, cause the apparatus to send the result of the first encryption operation and the result of the second encryption operation by sending the result of the first encryption operation before the second plurality of encryption rounds of the second encryption operation are complete.
However, in an analogous art, Minnick discloses wherein the instructions, when executed by the one or more processors, cause the apparatus to send the result of the first encryption operation and the result of the second encryption operation by sending the result of the first encryption operation before the second plurality of encryption rounds of the second encryption operation are complete (Minnick, paragraph 0019, “Alternatively, a user may want to simultaneously perform two independent operations, such as an encryption command executed by one of the encryption units 28, 30 or 32, and a transmit command executed by the I/O unit 26.  Since these operations are independent the multifunction controller can perform them in any order, although to reduce latency in communications it is desirable to execute the transmit command first because it has a much shorter execution time than the encryption operation.”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Minnick with the apparatus of Bolotov, Crookes, and Thuringer to include, wherein the sending the first encrypted data and the second encrypted data comprises sending the first encrypted data before the second plurality of encryption rounds are complete, to provide adjustment of the user's level of security (Minnick, paragraph 0019).
Claim 34 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bolotov (US20110255689), published on October 20, 2011, in view of Crookes (US20100023963), filed September 30, 2009, and Thuringer (US6498404), 371(c)(1),(2),(4) date of June 30, 2000, and further in view of Joshi (US20070014395), published on January 18, 2007.
Regarding claim 34, Bolotov, Crookes, and Thuringer disclose the apparatus of claim 27.  
Bolotov, Crookes, and Thuringer do not explicitly disclose wherein the instructions, when executed by the one or more processors, further cause the apparatus to determine a random sequence for executing the first plurality of encryption rounds and the second plurality of encryption rounds.
However, in an analogous art, Joshi discloses wherein the instructions, when executed by the one or more processors, further cause the apparatus to determine a random Joshi, paragraph 0059, “The proposed CED technique can detect all faults except transient faults which do not manifest during the CED rounds C1 and C2.  If an attacker determines the architecture of the AES with the proposed CED implementation, this feature can be used as a weakness to insert faults in such a way that they do not exist during the CED rounds but only during the normal rounds.  To prevent this, we propose to use a technique called "Random CED Round Insertion" (RCRI).  In this method, the positions of the CED rounds C1 and C2 are random during the 10 round AES encryption process for every encryption operation performed.  This can be achieved by means of a random number (Rand), and can be implemented as shown in the state diagram of FIG. 4.”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Joshi with the apparatus of Bolotov, Crookes, and Thuringer to include, wherein the instructions, when executed by the one or more processors, further cause the apparatus to determine a random sequence for executing the first plurality of encryption rounds and the second plurality of encryption rounds, to prevent an attacker to insert faults (Joshi, paragraph 0059).
Claim 35 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bolotov (US20110255689), published on October 20, 2011, in view of Crookes (US20100023963), filed September 30, 2009, and Thuringer (US6498404), 371(c)(1),(2),(4) date of June 30, 2000, and further in view of Asnaashari (US20100153747), published on June 17, 2010.
Regarding claim 35, Bolotov, Crookes, and Thuringer disclose the apparatus of claim 27.  

However, in an analogous art, Asnaashari discloses wherein the instructions, when executed by the one or more processors, further cause the apparatus to determine a sequence of the first plurality of encryption rounds and the second plurality of encryption rounds using a round-robin scheme (Asnaashari, paragraph 0054, “In addition, while a round robin sequence involving N encryption engines is disclosed with respect to a data distribution pattern, the particular order of distribution is not limiting, and any distribution order that achieves the principles of the present disclosure are contemplated.  For example, data may be distributed to a first encryption engine, then to a third encryption engine, and then to a second encryption engine, etc. Data need not be distributed to all available encryption engines if not necessary to accommodate the rate at which data is received by the encryption device.  For example, data may be distributed to only 3 of 4 encryption engines in a round robin sequence, if that is sufficient to process the rate of incoming data.”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Joshi with the apparatus of Bolotov, Crookes, and Thuringer to include, wherein the instructions, when executed by the one or more processors, further cause the apparatus to determine a sequence of the first plurality of encryption rounds and the second plurality of encryption rounds using a round-Asnaashari, paragraph 0052).
Claim 38 is rejected under 35 U.S.C. 103(a) as being unpatentable over Bolotov (US20110255689), published on October 20, 2011, in view of Crookes (US20100023963), filed September 30, 2009, and Thuringer (US6498404), 371(c)(1),(2),(4) date of June 30, 2000, and further in view of Motoyama (US20100318811), filed March 12, 2010, and Yoshimoto (US20090279687), published on November 12, 2009.
Regarding claim 38, Bolotov, Crookes, and Thuringer disclose the apparatus of claim 27.
Bolotov, Crookes, and Thuringer do not explicitly disclose wherein the encryption sequence further comprises an encryption operation delay period between two sequential encryption round periods.
However, in an analogous art, Motoyama discloses wherein the encryption sequence further comprises an encryption operation delay period between two sequential encryption round periods  (Motoyama, paragraph 0058, “A cryptographic processor in accordance with the present modified example is configured so that cryptographic operations using a dummy round key, i.e., dummy operations are interposed at random between execution cycles of two modes.”; paragraph 0069, “As described above, by interposing dummy operations between execution cycles of the parallel operation mode PM and the serial operation mode SM and adding dummy operations to the first and last parts of cryptographic operation processing, it is possible to realize a cryptographic processor capable of reducing a processing time, while securing even higher immunity to power analysis attacks.”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Motoyama with the apparatus of Bolotov, Crookes, and Thuringer to include wherein the encryption sequence further comprises an encryption operation delay period between two sequential encryption round periods.
One would have been motivated to provide users with the benefits of a cryptographic processor immune to power analysis attacks (Motoyama: paragraph 00003).
Bolotov, Crookes, Thuringer, and Motoyama do not explicitly disclose the instructions, when executed by the one or more processors, further cause the apparatus to determine, based on one or more of the first real data or the second real data, an encryption operation delay amount of time between execution of two sequential encryption rounds.
However, in an analogous art, Yoshimoto discloses the instructions, when executed by the one or more processors, further cause the apparatus to determine, based on one or more of the first real data or the second real data, an encryption operation delay amount of time between execution of two sequential encryption rounds (Yoshimoto in FIG. 2 shows a first cryptographic process 1, a dummy operation process, and a second cryptographic process 2, because the dummy operation process is between the first and second cryptographic processes, the dummy operation process is determined based on one or more of the first real data and the second real data).  

One would have been motivated to provide users with the benefits of preventing analysis of secret data (Yoshimoto: paragraph 0001).
Claim 37 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bolotov (US20110255689), published on October 20, 2011, in view of Crookes (US20100023963), filed September 30, 2009, and Thuringer (US6498404), 371(c)(1),(2),(4) date of June 30, 2000,, and further in view of Meijer (US20090228542), published on September 10, 2009.
Regarding claim 37, Bolotov, Crookes, and Thuringer disclose the apparatus of claim 27.
Bolotov, in paragraph 0034, disclose executing, by one or more computers, an encryption sequence comprising where Bolotov discloses DMA engine 101 of storage controller 100 also provides encryption and decryption functionality for data stored in the one or more storage devices. DMA engine 101 comprises multimode AES module 108, which performs encryption and decryption of string data read from or written to the one or more storage devices.”  Bolotov, in paragraph 0036, discloses an encryption round period during which a plurality of encryption rounds is executed, wherein the plurality of encryption rounds comprise: a first plurality of encryption rounds of a first encryption 
Bolotov, Crookes, and Thuringer do not explicitly disclose wherein the instructions, when executed by the one or more processors, further cause the apparatus to execute the encryption sequence by: determining a sequence for executing the first plurality of encryption rounds and the second plurality of encryption rounds based on an encryption round priority level.
However, in analogous art, Meijer discloses wherein the instructions, when executed by the one or more processors, further cause the apparatus to execute the encryption sequence by: determining a sequence for executing the first plurality of encryption rounds and the second plurality of encryption rounds based on an encryption Meijer, paragraph 0024, Meijer in paragraph 0024 discloses an encryption round priority level because Meijer discloses the treatment of some data differently from the treatment of other data by disclosing there may be something sensitive about the data, data access, communication, etc. that is desired to be kept confidential.  By housing the data on the provider rather than the consumer, this information can remain confidential.  After transactions have been completed, confidential data can be exchanged between the service proxy 130 and service 140 via security mechanisms such as encrypted data, encrypted channels or secure sockets, and other means.  Such data can be transferred during background operations or other periods that are transparent to the client.” Confidential data implicitly has a priority level different from unprotected data and it is well known that confidential data itself is subject to different security levels.   ).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Meijer with the apparatus of Bolotov, Crookes, and Thuringer to include wherein the instructions, when executed by the one or more processors, further cause the apparatus to execute the encryption sequence by: determining a sequence for executing the first plurality of encryption rounds and the second plurality of encryption rounds based on an encryption round priority level, to provide confidentiality of data on both the provider and consumer side (Meijer: paragraph 0024).
Claim 39 is rejected under 35 U.S.C. 103(a) as being unpatentable over Bolotov (US20110255689), published on October 20, 2011, in view of Crookes (US20100023963), filed September 30, 2009, and Thuringer (US6498404), 371(c)(1),(2),(4) date of June 30, .
Regarding claim 39, Bolotov, Crookes, and Thuringer disclose the apparatus of claim 27.  
Bolotov, Crookes, and Thuringer do not explicitly disclose wherein the encryption sequence further comprises an encryption operation delay period between two sequential encryption round periods.
However, in an analogous art, Motoyama discloses wherein the encryption sequence further comprises an encryption operation delay period between two sequential encryption round periods. (Motoyama, paragraph 0058, “A cryptographic processor in accordance with the present modified example is configured so that cryptographic operations using a dummy round key, i.e., dummy operations are interposed at random between execution cycles of two modes.”; paragraph 0069, “As described above, by interposing dummy operations between execution cycles of the parallel operation mode PM and the serial operation mode SM and adding dummy operations to the first and last parts of cryptographic operation processing, it is possible to realize a cryptographic processor capable of reducing a processing time, while securing even higher immunity to power analysis attacks.”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Motoyama with the method of Bolotov, Crookes, and Thuringer to include wherein the encryption sequence further comprises an encryption operation delay period between two sequential encryption round periods.
One would have been motivated to provide users with the benefits of a cryptographic processor immune to power analysis attacks (Motoyama: paragraph 0003).
Bolotov, Crookes, Thuringer, and Motoyama do not explicitly disclose the encryption operation delay period is associated with a low power consumption period relative to the encryption round period.
However, in an analogous art, Aguilar discloses the encryption operation delay period is associated with a low power consumption period relative to the encryption round period (Aguilar, paragraph 0213, “The encryption process (i.e., encryption, decryption, digital signature, etc.) is performed using the appropriate encryption keys (step 5970).  At step 5975, the resulting data is written back to the output buffer area of the common memory and, at step 5980, the encryption SPU signals the requesting process that the encryption processing is complete, along with any error or return code values.”; paragraph 0214, “if there are no requests waiting in the encryption SPU's mailbox, decision 5985 branches to "no" branch 5988 whereupon the encryption SPU enters a low power state and waits for a request to arrive in its mailbox” -- Aguilar discloses, in paragraph 0214,  wherein the encryption operation delay period is associated with a low power consumption period relative to the encryption round period where waiting occurs during a low power state.  In paragraph 0214 of Aguilar, the waiting corresponds to an encryption operation delay period and is associated with a low power state.  This low power state is relative to an encryption round period.  Aguilar teaches that when encryption does not occur the encryption is low power.  This implies that when encryption occurs, the power requirements are higher. ).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Aguilar with the apparatus of Bolotov, Crookes, Thuringer, and Motoyama to include, wherein the encryption operation delay period is associated with a low power consumption period relative to the encryption round period.
One would have been motivated to provide users with the benefits of reducing the energy and processing power consumption in a device (Aguilar: paragraph 0151).
Claim 46 is rejected under 35 U.S.C. 103(a) as being unpatentable over Bolotov (US20110255689), published on October 20, 2011, in view of Crookes (US20100023963), filed September 30, 2009, and Thuringer (US6498404), 371(c)(1),(2),(4) date of June 30, 2000, and further in view of Schneck (US6510349), filed March 17, 2000.
Regarding claim 46, Bolotov, Crookes, and Thuringer disclose the apparatus of claim 27.  Bolotov discloses wherein the first real data is based on a first request and the second real data is based on a second request (Bolotov, paragraph 0039, “For data streams that require initialization vectors, those vectors are supplied as data blocks via data path 201a, with an appropriate corresponding control instruction [i.e., first request or different second request] on control line 201c.”).
Bolotov, Crookes, and Thuringer do not explicitly disclose wherein the first real data is based on a first request and the second real data is based on a second request that is assigned a higher priority relative to the first request.
(Schneck, col. 8, lines 4-26, “The desired security configuration may include the desired security algorithm, the desired verification type, the minimum security level, the target security level, and the actual security level.  The actual security level may initially be set equal to the target security level until the receive host 103 alters the actual security level due to the lack of available processing resources to accomplish the target security level.  These parameters may initially be read from a default security parameters file saved on the data storage device 216 (FIG. 2) or simply entered by the user via the user input interface device 129.  Also, during startup, a data stream priority level is communicated from the send host 103 to the receive host 106 which is used by the receive host 106 in allocating processor resources or SOPS to the number of data streams received at any given moment.”; col. 13, lines 30-43, “predetermined data streams with a higher priority than the new data Stream”).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Scheck with the apparatus/method of Bolotov, Crookes, and Thuringer to include that is assigned a higher priority relative to the first request.
One would have been motivated to provide users with the benefits of allocating processor resources (Schneck: col. 8, lines 4-26).
                                                                                                                                        
Claim 50 is rejected under 35 U.S.C. 103(a) as being unpatentable over Bolotov (US20110255689), published on October 20, 2011, in view of Chen (US20060050887), .
Regarding claim 50, Bolotov, Crookes, and Thuringer disclose the apparatus of claim 27.  
Bolotov, Crookes, and Thuringer do not explicitly disclose wherein the encryption sequence further comprises an encryption operation delay period between two sequential encryption round periods.
However, in an analogous art, Motoyama discloses wherein the encryption sequence further comprises an encryption operation delay period between two sequential encryption round periods (Motoyama, paragraph 0058, “A cryptographic processor in accordance with the present modified example is configured so that cryptographic operations using a dummy round key, i.e., dummy operations are interposed at random between execution cycles of two modes.”; paragraph 0069, “As described above, by interposing dummy operations between execution cycles of the parallel operation mode PM and the serial operation mode SM and adding dummy operations to the first and last parts of cryptographic operation processing, it is possible to realize a cryptographic processor capable of reducing a processing time, while securing even higher immunity to power analysis attacks.”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Motoyama with the method of Bolotov, Crookes, and Thuringer to include wherein the encryption sequence further 
One would have been motivated to provide users with the benefits of a cryptographic processor immune to power analysis attacks (Motoyama: paragraph 0003).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER J MALINOWSKI whose telephone number is (571)272-5368.  The examiner can normally be reached on 8-6:30 MTWH.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUU PHAM can be reached on 5712705002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


/W.J.M/Examiner, Art Unit 2439                                                                                                                                                                                                        

/JAHANGIR KABIR/Primary Examiner, Art Unit 2439